Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.  Claims 18-20 rejected under 35 U.S.C. 101 because a computer-readable medium storing computer-executable instructions thereon would normally be considered statutory unless the specification defines “computer-readable storage medium” as including transient media such as signals, carrier waves, transmissions, optical waves, transmission media or other media incapable of being touched or perceived absent the non-transitory medium through which they are conveyed.
          Claim 18 is not limited to non-transitory embodiments.  Specifically, in view of the specification (¶ [026]) the computer readable medium is not limited to non-transitory embodiments, instead it has been defined/exemplified as including both non-transitory embodiments [e.g. removable storage drive, hard disk] and transitory embodiments [e.g. signals or transmission or carrier medium/media].  As such the claim is not limited to statutory subject matter and is therefore non statutory.          Claims 19-20 are rejected as dependents of claim 18 as they do not resolve the grounds of rejection for the claim they are dependent upon.          Examiner suggests amending the claims using term “non-transitory computer-readable storage devices or media”.

Allowable Subject Matter
2.  Claims 1-17 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wegener (US 2010/0070836) discloses the use of lossy mantissa encoding in floating point compression.
Melkote (US 8,401,863) discloses the use of lossy mantissas for encoding audio data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182